FILED
                            NOT FOR PUBLICATION                             AUG 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30026

               Plaintiff - Appellee,             D.C. No. 9:11-cr-00040-DWM

  v.
                                                 MEMORANDUM*
PETER RONALD VILLENEUVE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Peter Ronald Villeneuve appeals from the district court’s judgment revoking

probation and imposing a nine-month prison sentence. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

       Villeneuve contends that the district court erred in determining that he

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violated the Montana sexual assault statute, M.C.A. § 45-5-502, as alleged in the

petition to revoke. We disagree. The record contains substantial evidence that

Villeneuve violated section 45-5-502 by attempting to sexually assault the victim.

Contrary to Villeneuve’s contention, the petition to revoke, which alleged that

Villeneuve “attempted to put money down the front of [the victim’s] shirt,” and

that the victim “reported grabbing the money and the defendant’s hand before he

could place the money against her breast,” sufficiently alerted him to the allegation

of attempted sexual assault to satisfy his right to notice and due process. See State

v. Fuller, 266 Mont. 420, 422 (1994) (attempted sexual assault occurs when the

defendant takes an act with the purpose of knowingly subjecting another person to

“sexual contact” without consent).

      Villeneuve also contends that the district court improperly relied on hearsay

evidence to conclude that he engaged in disorderly conduct. Villeneuve’s

statements to the arresting officer did not constitute hearsay. See Fed. R. Evid.

801(d)(2).

      Villeneuve finally contends that his due process rights were violated because

the petition to revoke alleged that he engaged in disorderly conduct, a violation of

M.C.A. § 45-8-101, but mistakenly cited to M.C.A. § 45-8-102, the statutory code

section for failure of disorderly persons to disperse. We find no due process


                                          2                                     14-30026
violation because the petition to revoke uses the term “disorderly conduct” and

describes facts constituting that offense, rather than a failure to disperse.

Moreover, Villeneuve never expressed any confusion in the district court about the

nature of the charge against him.

      AFFIRMED.




                                            3                                   14-30026